DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 20 is now cancelled since claim 20 depends on claim 17 which is indicated as cancelled on page 6, as applicant’s amendment filed on 1/13/2022.
Method claims 12-16, 19 will be rejoined in the application since method claim 12 as amended that includes all of the limitations as parallel apparatus claim 1 which is now allowable.
Claims 1-7, 11-16, 19 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a delivery member for delivering an implantable medical device comprising a compressible distal hypotube extending from a distal end of a flexible coil and comprising a spiral cut; a lumen extending from a proximal end of the proximal hypotube, through the proximal hypotube, through the flexible coil, through the compressible distal hypotube, and to a distal end of the compressible distal hypotube; a sleeve extending along a majority of the flexible coil, wherein the sleeve is effective to inhibit radial expansion of the flexible coil; a stretch-resistant loop wire comprising a first end affixed to the proximal hypotube and comprising a loop opening positioned approximate a distal end of the compressible distal hypotube, wherein the stretch-resistant loop wire is effective to inhibit longitudinal elongation of the flexible coil; and
a pull wire extending through the lumen,wherein the stretch-resistant loop wire and the pull wire are positioned to secure the implantable medical device to the delivery system, andwherein the stretchresistant loop wire and the pull wire are movable to release the implantable medical device from the delivery system, wherein the stretch resistant loop wire is under tension when the implantable medical device is secured to the delivery system,wherein the compressible distal hypotube is compressed due to tension in the stretch- resistant loop wire when the implantable medical device is secured to the compressible distal hypotube, and wherein the compressible distal hypotube is movable to decompress upon movement of the stretch-resistant loop wire and pull wire to release the implantable medical device.
Claim 11 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a delivery member for delivering an implantable medical device comprising a sleeve extending along a majority of a flexible coil, wherein the sleeve is effective to inhibit radial expansion of the flexible coil; a loop wire comprising a first end affixed to the proximal hypotube and comprising a loop opening positioned approximate a distal end of the compressible distal hypotube,wherein the loop wire is effective to inhibit longitudinal elongation of the flexible coil; and a pull wire extending through the lumen,wherein the loop wire and the pull wire are positioned to secure the implantable medical device to the delivery system,wherein the loop wire and the pull wire are movable to release the implantable medical device from the delivery system, wherein the loop opening is extended through a device opening in the implantable medical device, wherein the pull wire is extended through the loop opening, wherein the pull wire is proximally retractable to exit the loop opening, and wherein the loop opening is movable to exit the device opening in the implantable medical device when the loop opening is unobstructed by the pull wire.
Claim 12 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a method which is amended in a similar manner as allowable claim 1 and is patentable for the above reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771